—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 15, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
*137Defendant’s argument that the trial court’s questioning of his alibi witnesses denied him a fair trial is unpreserved for appellate review as a matter of law for failure to object (People v Charleston, 56 NY2d 886, 887-888), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court acted within reasonable limits to clarify confusing testimony (see, People v Yut Wai Tom, 53 NY2d 44; People v Moulton, 43 NY2d 944), and that its questioning was not so excessive as to warrant reversal in light of the court’s appropriate curative instructions.
We have reviewed defendant’s remaining arguments, including those contained in his pro se supplemental brief, and find them to be without merit. Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.